As filed with the Securities and Exchange Commission on May28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Olstein All Cap Value Fund Schedule of Investments as of March 31, 2015 (Unaudited) COMMON STOCKS - 92.3% Shares Value Aerospace & Defense - 1.8% Esterline Technologies Corporation (a) $ United Technologies Corporation Airlines - 2.6% Alaska Air Group, Inc. Delta Air Lines, Inc. Spirit Airlines, Inc. (a) Auto Components - 2.2% Delphi Automotive PLC (b) Dorman Products, Inc. (a) Johnson Controls, Inc. Auto Manufacturers - 2.1% General Motors Company Oshkosh Corporation Beverages - 0.7% PepsiCo, Inc. Building Products - 0.8% Masco Corporation Capital Markets - 2.5% Janus Capital Group Inc. Legg Mason, Inc. Chemicals - 1.0% Sensient Technologies Corporation Commercial Banks - 6.1% The Bank of New York Mellon Corporation BB&T Corporation Citizens Financial Group Inc. Fifth Third Bancorp First Niagara Financial Group, Inc. U.S. Bancorp Commercial Services & Supplies - 3.6% ABM Industries Incorporated ADT Corp. Avery Dennison Corporation Towers Watson & Co. - Class A Communications Equipment - 1.9% Cisco Systems, Inc. QUALCOMM Incorporated Computers & Peripherals - 2.6% Apple Inc. Teradata Corporation (a) Consumer Finance - 1.3% Equifax Inc. MasterCard, Inc. - Class A Containers & Packaging - 2.9% Owens-Illinois, Inc. (a) Packaging Corporation of America Rock-Tenn Company - Class A Sealed Air Corporation Diversified Financial Services - 3.1% Franklin Resources, Inc. Invesco Ltd. (b) E-Commerce - 1.0% eBay Inc. (a) Electronic Equipment & Instruments - 2.4% Itron, Inc. (a) Keysight Technologies, Inc. (a) TE Connectivity Ltd. (b) Energy Equipment & Services - 1.1% National Oilwell Varco, Inc. Food & Drug Retailers - 0.7% CVS Caremark Corporation Health Care Equipment & Supplies - 4.7% Becton, Dickinson and Company Intuitive Surgical, Inc. (a) Medtronic, PLC (b) Stryker Corporation Zimmer Holdings, Inc. Health Care Products - 0.9% Johnson & Johnson Health Care Providers & Services - 3.1% HCA Holdings, Inc. (a) Patterson Companies Inc. UnitedHealth Group Incorporated Universal Health Services, Inc. - Class B Household Durables - 1.5% Harman International Industries, Incorporated Industrial Conglomerates - 1.3% General Electric Company Industrial Equipment Wholesale - 1.3% WESCO International, Inc. (a) Insurance - 3.5% Aon PLC (b) The Chubb Corporation Marsh & McLennan Companies, Inc. The Travelers Companies, Inc. Machinery - 6.3% Deere & Company Dover Corporation Ingersoll-Rand PLC (b) Joy Global Inc. Parker-Hannifin Corporation Pentair PLC (b) Regal Beloit Corporation Xylem Inc. Media - 4.5% Comcast Corporation - Class A Discovery Communications, Inc. - Class C (a) Twenty-First Century Fox, Inc. - Class B Viacom Inc. - Class B Miscellaneous Manufacturing - 1.0% Smith & Wesson Holding Corporation (a) Multiline Retail - 2.9% Dillard's, Inc. - Class A Kohls Corporation Macy's, Inc. Oil & Gas - 0.6% Exxon Mobil Corporation Pharmaceuticals - 1.9% Abbott Laboratories Zoetis Inc. Real Estate Management & Development - 0.5% Jones Lang LaSalle Incorporated Restaurants - 0.7% The Wendy's Company Semiconductor & Semiconductor Equipment - 3.4% Entegris, Inc. (a) Intel Corporation NVIDIA Corporation Vishay Intertechnology, Inc. Software - 2.2% Microsoft Corporation Oracle Corporation Specialty Retail - 4.9% Bed Bath & Beyond Inc. (a) Big Lots, Inc. DSW Inc. - Class A Express, Inc. (a) Lowe's Companies, Inc. Vitamin Shoppe, Inc. (a) Telecommunications - 2.8% AT&T Inc. Corning Incorporated Verizon Communications, Inc. Textiles, Apparel & Luxury Goods - 2.5% Fossil Group, Inc. (a) Ralph Lauren Corporation - Class A UniFirst Corporation Transportation Equipment - 1.4% The Greenbrier Companies, Inc. TOTAL COMMON STOCKS (Cost $622,912,208) SHORT-TERM INVESTMENTS - 7.7% Money Market Mutual Funds (c) - 7.7% Fidelity Institutional Money Market Portfolio - Class I, 0.10% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.08% TOTAL SHORT-TERM INVESTMENTS (Cost $61,511,713) TOTAL INVESTMENTS - 100.0% (Cost $684,423,921) LIABILITIES IN EXCESS OF OTHER ASSETS - 0.0% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Olstein Strategic Opportunities Fund Schedule of Investments as of March 31, 2015 (Unaudited) COMMON STOCKS - 96.5% Shares Value Aerospace & Defense - 1.6% Esterline Technologies Corporation (a) $ Airlines - 3.0% Spirit Airlines, Inc. (a) Auto Components - 7.2% Dorman Products, Inc. (a) Fox Factory Holding Corp. (a) Miller Industries, Inc. Standard Motor Products, Inc. Auto Manufacturers - 2.4% Oshkosh Corporation Capital Markets - 4.6% Janus Capital Group Inc. Legg Mason, Inc. Chemicals - 1.7% Sensient Technologies Corporation Commercial Banks - 2.1% First Niagara Financial Group, Inc. Commercial Services & Supplies - 6.5% ABM Industries Incorporated ADT Corp. Brady Corporation - Class A Steelcase Inc. - Class A Communications Equipment - 1.2% Harmonic Inc. (a) Computers & Peripherals - 2.9% Teradata Corporation (a) Containers & Packaging - 3.7% Owens-Illinois, Inc. (a) Sealed Air Corporation Electronic Equipment & Instruments - 6.9% Daktronics, Inc. GSI Group Inc. (a) (b) Itron, Inc. (a) Environmental Control - 2.1% CECO Environmental Corp. Health Care Products - 1.8% Integra LifeSciences Holdings Corporation (a) Health Care Providers & Services - 1.8% Patterson Companies Inc. Household Durables - 5.4% Harman International Industries, Incorporated Lifetime Brands, Inc. Industrial Equipment Wholesale - 3.1% WESCO International, Inc. (a) Machinery - 8.6% Blount International, Inc. (a) Federal Signal Corporation Joy Global Inc. Kadant Inc. Regal Beloit Corporation Xylem Inc. Miscellaneous Manufacturing - 2.5% Smith & Wesson Holding Corporation (a) Multiline Retail - 4.5% Dillard's, Inc. - Class A Macy's, Inc. Real Estate Management & Development - 1.1% Jones Lang LaSalle Incorporated Restaurants - 4.0% Potbelly Corporation (a) The Wendy's Company Semiconductor & Semiconductor Equipment - 2.7% Entegris, Inc. (a) Vishay Intertechnology, Inc. Specialty Retail - 8.1% Big Lots, Inc. DSW Inc. - Class A Express, Inc. (a) Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods - 2.4% Culp, Inc. UniFirst Corporation Transportation Equipment - 4.6% The Greenbrier Companies, Inc. Wabash National Corporation (a) TOTAL COMMON STOCKS (Cost $170,396,362) SHORT-TERM INVESTMENTS - 3.3% Money Market Mutual Funds (c) - 3.3% Fidelity Institutional Money Market Portfolio - Class I, 0.10% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.08% TOTAL SHORT-TERM INVESTMENTS (Cost $6,669,572) TOTAL INVESTMENTS - 99.8% (Cost $177,065,934) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurement Summary at March 31, 2015 (Unaudited) The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on the market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of March 31, 2015: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Industrials $ $
